Appeal from final judgment of the Supreme Court, entered in the office of the clerk of Broome county, dismissing the complaint in each of the above-entitled actions. These actions were brought by the plaintiff Jones, former treasurer, and by plaintiff Allen, former comptroller, of the city of Binghamton, to recover the difference between the salaries prescribed for such offices by section 16 of the Second Class Cities Law and the salaries paid to plaintiffs. After the joinder of issue motion was made in each action at the Special Term for summary judgment, which motions were denied. On an appeal to this court the order denying the motions for summary judgment was affirmed. (Jones v. City of Binghamton, 256 App. Div. 41.) Leave to appeal to the Court of Appeals was denied by this court (256 App. Div. 1026) and also by the Court of Appeals (sic). Plaintiffs thereafter moved said actions for trial and the learned trial justice, on motion, dismissed the complaints in both actions. The final judgments entered on the order dismissing plaintiffs’ complaints should be affirmed on the authority of Jones v. City of Binghamton (supra). Judgments unanimously affirmed, with costs, on the authority of Jones v. City of Binghamton (256 App. Div. 41) and on the ground that the question is not open in this court. Present — Hill, P. J., Crapser, Heffernan, Sehenek and Poster, JJ.